OFFICE      OF THE   ATTORN,EY     GENERAL     OF TEXAS
                                       AUSTIN




Honorable W. K. MoClaln
County Attorney
Williamson County
Georgetown, Texas
Dear Lir. YoClaln:




           * cJlm3TI ON:  Does the Clt
     Independent Sohool Dlstrlo
     Qovernlng Board have the a
     voted   for building
     Government Bonds, a
     be made only until

     It 1~ our und                                      in   question   were
authorlzmd eubeequ                                     he reoorda in thlo
0rri00 show that t                                    mber 1, 1945 o
                                              at we find no provlrlon   tn
                                                dletrlots to invest the pro-
                                             leotlon held eubeequent to
                                            vernment bonds.    The reasons
                                            In our opinions O-4746, O-5223,
                                 loh are enolosrd.

                                                Very truly   yours,
     _...
  ,_,I ,.I'       -’ !’    <‘-           ATTORNEY GENERAL OF TEXAS




COB:V
Enolosuree    3